UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Shamya Mohamed Hamood Alshami,                                               1/28/2020

                                 Plaintiff,
                                                              1:19-cv-08452 (SDA)
                     -against-
                                                              ORDER
 Michael Richard Pompeo,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The parties shall submit a joint letter regarding the status of discovery on Friday,

February 14, 2020.

SO ORDERED.

DATED:        New York, New York
              January 28, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
